Citation Nr: 9920483
Decision Date: 07/23/99	Archive Date: 09/09/99

DOCKET NO. 94-13 856               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

Appellant and veteran's sons 

ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to January 1946.
He died on March [redacted], 1995. The appellant is his surviving spouse.

This appeal arises from an April 1995 rating decision of the
Roanoke, Virginia, Department of Veterans Affairs (VA) Regional
Office (RO), which denied service connection for the cause of the
veteran's death. The appellant also raised a claim for entitlement
to a total disability claim based upon individual unemployability
(TDIU) for accrued benefits purposes.

A personal hearing was held before a hearing officer at the RO in
December 1995. In March 1997, a Board hearing was held in
Washington, D.C., before Barbara B. Copeland, who is a member of
the Board and is rendering the final determination in this claim
and who was designated by the Chairman of the Board to conduct that
hearing, pursuant to 38 U.S.C.A. 7102(b) (West 1991). The
aforementioned claims were remanded by the Board of Veterans'
Appeals (Board) in May 1997.

By rating decision of February 1999, a TDIU for accrued benefits
purposes was granted, effective June 19, 1992, to March [redacted], 1995.
Therefore, since that claim has been granted in its entirety, it is
no longer before the Board and is not reflected on the title page.

2 -

The Board also notes that during the pendency of the current
appeal, the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (Court) rendered a decision specifically on the
issue of entitlement to dependency and indemnity compensation
benefits pursuant to 38 U.S.C.A. 1318 (West 1991). In that
decision, Wingo v. West, the Court determined that a surviving
spouse may be entitled, pursuant to 38 U.S.C.A. 1318 and 38 C.F.R.
3.22, to receive dependency and indemnity compensation benefits as
if the veteran's death were service connected by demonstrating that
the deceased veteran would hypothetically have been entitled to
receive 100 percent disability compensation based on his service-
connected disability at the! time of death and for a period of 10
consecutive years immediately prior to death, though he was for any
reason (other than willful misconduct) not in receipt of that 100
percent compensation throughout that 10 year period. Wingo v. West,
11 Vet. App. 307 (1998). Application of this precedent decision and
entitlement to benefits under 38 U.S.C.A. 1318 should be
considered. This matter is referred to the RO for further
consideration.

This case is now ready for appellate review.

FINDINGS OF FACT

1. The cause of the veteran's death in March 1995, according to the
death certificate, was congestive heart failure due to or as a
consequence of ischemic cardiomyopathy due to or as a consequence
of coronary artery disease. Other significant conditions
contributing to death but not resulting in the underlying cause
were status post pacemaker implantation.

2. At the time of his death, service connection was in effect for
concussion of back and hips with chronic low back pain, status post
hemilaminectomy and diskectomy

3 - 

of L4-5 due to focal spinal stenosis of L4-5 with degenerative
disease of L1-4 and L5-S1, evaluated as 60 percent disabling.

3. Congestive heart failure, ischemic cardiomyopathy and coronary
artery disease (CAD) began many years after service discharge and
were not due to or the result of or aggravated by the veteran's
service-connected back disability.

4. Concussion of back and hips with chronic low back pain, status
post hemilaminectomy and diskectomy of L4-5 due to focal spinal
stenosis of L4-5 with degenerative disease of L1-4 and L5 -S1 did
not substantially or materially contribute to the veteran's death.

CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's military
service did not cause or contribute substantially or materially to
cause his death. 38 U.S.C.A.  1101, 1110, 1112, 1113, 1137, 1310,
5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309, 3.310, 3.312
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records were devoid of findings, treatment or
diagnosis for any heart disease. On physical examination in January
1946, the veteran was found to have a blast concussion,
atmospheric, of the back as a result of combat with the enemy. He
was discharged from service due to physical disability.

By rating decision of February 1946, service connection was granted
for injury to the back, secondary to blast concussion, evaluated as
50 percent disabling.

4 -

In June 1946, the veteran underwent his first VA examination after
service. Complaints and diagnosis of a back disability were made,
but his cardiovascular system was described as normal.

In March 1960, the veteran underwent a VA examination. It was noted
that his last compensation examination occurred in June 1946.
During this examination, the veteran was described as a well-
developed, well-nourished male with blood pressure of 136/72 and a
pulse rate of 79 beats per minute. X-ray examination of the chest
revealed the heart and aorta were normal.

In May 1971, the veteran was admitted to South Boston General
Hospital with complaints of his chest bothering him for 24 hours
duration. He had vague upper anterior and sternal pain. The
diagnosis was myocardial infarction (M.I), acute, anterior,
moderate, severe, treated and improved.

After his initial diagnosis of MI in 1971, the veteran was treated
throughout the years privately and by VA for a cardiac condition.
He also was treated for his back condition and underwent several
surgeries, resulting in bilateral hemilaminectomy and diskectomy.
In February 1995, the veteran was admitted to Halifax Regional
Hospital with a primary diagnosis of intractable congestive heart
failure.. It was noted that he complained of insomnia and shortness
of breath. It was stated that he had long-standing CAD, ischemic
cardiomyopathy, chronic congestive heart failure, remote MI, TIAS,
severe non-bypassable coronary disease, left ventricular aneurysm
and had just undergone implantation of a pacemaker. His physician,
Roger W. Browne, MD, stated that they attempted not to be
overwhelming to the veteran and that his chest x-ray on admission
was consistent with congestive heart failure (CHF). His hospital
course was brief and sedation was instituted. He did not respond to
Morphine, Lasix or Oxygen and he expired peacefully on March [redacted],
1995, of intractable congestive heart failure.

5 - 

The appellant testified at a personal hearing before a hearing
officer at the RO in December 1995. She related that the veteran
had three back surgeries and the last one, she believed, worsened
the veteran's condition. She stated that the veteran's back pain
kept him awake at night and that he took a lot of medication
because of his back pain. She also testified that all of the
veteran's physicians told him to exercise to get his blood flowing
and strengthen his heart but he was unable to because of his back
condition. She stated that he could not ride a lawnmower and that
the long term effects of his back disability kept him from getting
any type of exercise which would have benefited his heart.

At the personal hearing in December 1995, the RO also received a
letter from Dr. Browne, the veteran's personal physician. He stated
that the veteran passed away as a result of CHF. He also indicated
that the veteran had disability due to severe back problems where
he was unable to walk unassisted. Dr. Browne related that because
the veteran was 100 percent disabled due to his back problems, he
was unable to exercise which was very important to improve and
maintain his heart condition. His ability to walk, exercise and do
anything whatsoever to support himself, ultimately contributed to
his worsening heart condition which ultimately led to his demise.
It was Dr. Browne's opinion that the veteran's back condition was
100 percent disabling. He also noted that various neurosurgeons
attended the veteran during his lifetime and were unable to restore
him to any useful capacity. The veteran's private medical records
from 1989 to his death in 1995 were obtained and associated with
the claims folder. They reflected treatment for various disorders
to include his back condition and cardiac disabilities. There was
no association between the two disorders made in the medical
records.

In March 1997, the appellant provided testimony at a Board hearing
in Washington, DC. The appellant testified that the veteran had not
worked since 1979 and retired from the Department of Agriculture
due to his heart condition. However, she stated

- 6 - 

that his back condition played a role in his decision to quit
working. She stated that he was in pain all of the time and was no
longer able to perform his duties as a tobacco inspector. She also
testified that after his last back surgery, his legs wasted away
and he was unable to walk. According to the appellant, the veteran
would not have been able to work, even if he did not have a heart
condition. She also testified that after the veteran recuperated
from his heart attack, he never had the slightest pain from his
heart. She testified that the cardiologists told the veteran to
walk, that it was necessary for his heart and circulation, but the
veteran was unable to exercise or walk to strengthen his heart or
his circulation and it was her belief that this caused his heart
failure. The veteran's sons also testified to their father-'s
limitations caused by his back disability.

In July 1997, Dr. Browne submitted another letter on behalf of the
appellant's claim. He again related his opinion that the veteran's
back condition contributed to his demise from CAD because of its
limiting effect on his ability to exercise and also the strain of
living with constant pain. He also stated that there were multiple
scientific papers demonstrating the benefit of exercise in CAD and
in CHF and hypertension. He stated that since the veteran was
unable to exercise, or undergo a rehabilitation program, one of the
most important aspects of management of CAD was taken away from
him.

Pursuant to the Board's remand in March 1997, the veteran's claims
folder was reviewed by the Chief of Cardiology at a VA medical
center to deter-nine the relationship, if any, between the
veteran's service-connected lumbar spine disease and his death from
ischemic heart disease and CHF. The examiner stated that review of
the medical data base revealed that the veteran had significant
risk factors for CAD to include a 30 pack/year cigarette smoking,
hypertension, hyperlipidemia, and sustained an acute anterior MI in
1971. The subsequent course was followed by left ventricular
dysfunction which subsequently progressed to end stage ischemic
cardiomyopathy and recurrent CHF. In the ensuing period, he was
treated for CAD

- 7 -

and CHF and toward the later part of his life, he had frequent
worsening episodes of CHF requiring hospitalization. He ultimately
died due to progressively worsening heart failure.

The reviewer also noted that the veteran's lower back condition was
well documented. He underwent his first back surgery in March 1989
which was described as L4-5 bilateral hemilaminectomy and
diskectomy. The surgery in 1993 was described as L4-5 laminectomy,
bilateral diskectomy, intradural exploration and closure of dural
laceration. Despite the surgery in 1993, he appeared to continue to
have symptoms related to the spine disease. This condition severely
limited his ability to walk and perform exercises involving the
lower extremities.

The reviewing cardiologist further noted that although sedentary
lifestyle with lack of physical activity can be considered a
contributing risk factor for coronary atherosclerosis, it was not
one of the major risk factors known to be associated with coronary
atherosclerosis. Once a patient has developed atherosclerosis and
MI, lack of exercise may contribute to poor quality of life due to
deconditioning. The veteran had major risk factors, i.e.
hypertension, cigarette smoking, and hyperlipidemia which
contributed importantly to his atherosclerotic coronary disease and
ultimately resulted in a massive anterior MI in 1971. Subsequent to
this event, the veteran's cardiac function progressively
deteriorated with frequent episodes of worsening heart failure
during 1994-95 leading to death due to progressive cardiac failure
from ischemic cardiomyopathy. The extent to which lack of physical
activity (i.e. forced sedentary lifestyle) due to lumbar disease
can be linked to cardiac disease depends on presence or absence of
other major cardiac risk factors. Cardiovascular literature
overwhelmingly may support the view that the presence of major risk
factors, i.e. hypertension, cigarette smoking contributed
importantly to atherosclerosis and subsequent chain of events in
the veteran. At best, sedentary lifestyle and inability to exercise
may have been a minor contributing factor to the process.

8 -

At the outset, the Board finds that the appellant's claim is well-
grounded within the meaning of 38 U.S.C.A. 5107(a). That is, she
has presented a claim,which is plausible. The veteran's service
medical records, private and VA records are associated with the
claims folder. The appellant has testified before a hearing officer
at the RO in December 1995 and at a Central Office Board hearing in
March 1997. The claim was remanded in May 1997; the record is no",
complete. Consequently, VA has fulfilled its duty to assist the
appellant in the development of facts pertinent to her claim as
mandated by 38 U.S.C.A. 5107(a).

At the time of the veteran's death, his only service-connected
disability was concussion of back and hips with chronic low back
pain, status post hemilaminectomy and diskectomy of L4-5 due to
focal spinal stenosis of L4-5 with degenerative disease of L 1-4
and L5 - SI, evaluated as 60 percent disabling. According to the
death certificate, he died in March 1995, as a result of congestive
heart failure due to or as a consequence of ischemic cardiomyopathy
due to or as a consequence of coronary artery disease. Other
significant conditions contributing to death but not resulting in
the underlying cause were status post pacemaker implantation. It is
the appellant's basic assertion that the veteran's service-
connected back condition prevented him from exercise which was
necessary to strengthen his circulation and heart, thus resulting
in heart failure which caused his death.

In order to prevail on the issue of entitlement to service
connection for the cause of the veteran's death, the evidence must
show that a disability incurred or aggravated by service caused or
contributed substantially or materially to cause the veteran's
death. 38 U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312 (1998). The
service- connected disability will be considered as the principal
(primary) cause of death when such disability, singly or jointly
with some other condition, was the immediate or underlying cause of
death or was etiologically related thereto.

9 -

38 C.F.R. 3.312(b). Contributory cause of death is inherently one
not related to the principal cause. In determining whether a
service-connected disability contributed to death, it must be shown
that it contributed substantially or materially; that it combined
to cause death; that it aided or lent assistance to the production
of death. It is not sufficient to show that it casually shared in
producing death, but rather it must be shown that there was a
causal connection. 38 C.F.R. 3.312(c). Disability which is
proximately due to or the result of a service-connected disease or
injury shall be service connected. When service connection is thus
established for a secondary condition, the secondary condition
shall be considered part of the original condition. 38 C.F.R.
3.310(a).

The cause of the veteran's death in March 1995 was congestive heart
failure, due to ischemic cardiomyopathy and coronary artery
disease. These disorders were not manifest in service or for many
years thereafter, and there is no evidence, nor is it contended,
that these conditions were incurred in or aggravated by service. 38
U.S.C.A.  1112, 1113, 1137; 38 C.F.R. 3.3 03, 3.3 07, 3.3 09.
Rather, the appellant claims that the veteran's service-connected
back condition was so severe that it prevented the veteran from
exercising which weakened his heart, and ultimately caused his
death. The veteran's private physician, Dr. Browne, who had treated
him over the years, stated that it was his view that the veteran's
back condition contributed to his demise from CAD because of its
limiting effect on his ability to exercise and also the strain on
him from living in constant pain. He related that there were
multiple scientific papers demonstrating the benefit of exercise in
CAD and CHF and hypertension. This is not disputed. However, the
evidence far from shows that the veteran's back disability with an
ability to do exercises contributed substantially or materially to
cause his death. Pertinent is the fact that Dr. Browne signed the
veteran's death certificate and wrote his expiration summary, and
on neither, nor any of his other medical records, did he link the
veteran's inability to exercise to his worsening or terminal CHF.
Further, a VA cardiologist, after evaluating the veteran's entire
medical record, specifically stated

- 10-

that the veteran's lack of physical activity (i.e. forced sedentary
lifestyle) linkage to cardiac disease depended on the presence or
absence of other major cardiac risk factors. The veteran had far
more major risk factors, according to the VA cardiologist, such as
cigarette smoking, hyperlipidemia, and hypertension. Moreover, the
VA cardiologist indicated that, at best, he believed that the
veteran's sedentary lifestyle and inability to exercise may have
been a minor contributing factor in the process.

Although Dr. Browne opined that the veteran's lack of exercise
contributed to his death, neither his medical records, nor the
medical records of other doctors indicated in any way that the
veteran's lack of exercise or sedentary lifestyle contributed
materially or substantially to his demise. Although his lack of
exercise may have contributed to his heart disease which caused his
death, it was a minor contributing factor, and is not shown to have
aided or lent assistance to the production of death. At most, lack
of exercise casually shared in producing death, but was not a
causal connection. The Board finds the opinion of the reviewing VA
cardiologist to be more persuasive than the opinion of Dr. Browne.
The former physician reviewed the claim folders and provided an
opinion with complete rationale. The latter physician's opinion is
not supported by medical records and the certificate of death. Dr.
Browne also did not address any of the additional risk factors
present in this case. Since Dr. Browne's medical records are devoid
of any evidence linking the veteran's back condition (or lack of
exercise because of the back condition) to any cardiac condition
that was known to cause the veteran's death and the Certificate of
Death, which was signed by Dr. Browne, does not mention the
veteran's back condition (or lack of exercise because of the back
condition) service connection for the cause of the veteran's death
is not warranted.

In making its determination, the Board has considered the hearing
testimony of the appellant and he r sons. In this regard, while the
Board does not doubt the sincerity of these individuals or their
beliefs in the merits of the claim, lay persons are not

- 11 -

competent to give a medical opinion on the diagnosis or etiology of
a condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is against
the conclusion that the CHF, ischemic cardiomyopathy and CAD were
proximately due to or the result of or aggravated by the service-
connected back disorder or that the cause of the veteran's death
was substantially or materially contributed to by the service-
connected back disorder. The preponderance of the evidence is
against a finding of entitlement to service connection for the
cause of the veteran's death. 

ORDER 

Service connection for the cause of the veteran's death is denied.

BARBARA B. CO@ELAND 
Member, Board of Veterans' Appeals

12 - 

